        Case 2:21-cv-02344-JAR-TJJ Document 1 Filed 08/04/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                  KANSAS CITY DIVISION

CAMDEN BRODDLE, individually and on )
Behalf of all others similarly situated, )
       Plaintiff,                        )
                                         )
v.                                       )               Civil Action File No. _____________
                                         )
ASSURANCE IQ, LLC                        )
       Defendant.                        )
                                         )

                                     NOTICE OF REMOVAL

        Assurance IQ, LLC (“Defendant”), by and through its attorneys, Dentons US LLP,

hereby removes to this Court, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, the civil action

pending in the District Court of Douglas County, State of Kansas, under the caption Camden

Broddle v. Assurance IQ, LLC, Case No. 2021-cv-000259 (the “State Court Action”). The

following is a short and plain statement of the grounds for removal:

                      FACTUAL AND PROCEDURAL BACKGROUND

        1.      Plaintiff Camden Broddle commenced the State Court Action by filing his Class

Action Petition (the “Petition”) on July 13, 2021. (See Petition, attached hereto as part of Group

Exhibit A.)

        2.      The Petition purports to allege claims under the Telephone Consumer Protection

Act of 1991, and the regulations promulgated thereunder (“TCPA”). 1 (See Petition, attached

hereto as part of Group Exhibit A.) Plaintiff claims that Defendant violated the TCPA by

making improper telephone calls. (Id.) Plaintiff seeks, inter alia, statutory damages for the

alleged violations, injunctive relief, and a certification of this case as a class action. (Id.)


1
  Defendant disputes the allegations in the Petition, including, but not limited to, disputing that
there has been any wrongful conduct.
        Case 2:21-cv-02344-JAR-TJJ Document 1 Filed 08/04/21 Page 2 of 5




       3.      This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1331, and is one which may be removed to the District of Kansas pursuant to the

provisions of 28 U.S.C. §§ 1441(a) and 1446.

       4.      Defendant is the only defendant who has been properly joined and served.

       5.      Pursuant to 28 U.S.C. § 1446(a), Defendant has attached hereto, as Group

Exhibit A, all the state court process, pleadings, and orders served in this matter.

       6.      As of the date of this Notice of Removal, Defendant has not answered or

otherwise responded to the Petition, and Defendant is unaware of any substantive proceedings in

the State Court Action.

       7.      Under 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being transmitted

to the Clerk of the District Court of Douglas County, Kansas for prompt filing, proof of which

will be filed with this Court. Defendant will promptly serve Plaintiff with written notice of the

filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

                                    REMOVAL IS TIMELY

       8.      On July 15, 2021, Defendant was served with the State Court Action. (See Service

of Process Transmittal, attached hereto as part of Group Exhibit A.)

       9.      This Notice of Removal is timely, in accordance with 28 U.S.C. § 1446(b), as it is

filed within 30 days after Defendant was served with the Summonses and the Petition, which sets

forth the claims upon which the Notice of Removal is based. See Murphy Bros. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 354 (1999).

                                             VENUE

       10.     Venue lies in the United States District Court for the District of Kansas, Kansas

City Division, pursuant to 28 U.S.C. § 1446(a), because the action was filed in the District Court




                                                 2
        Case 2:21-cv-02344-JAR-TJJ Document 1 Filed 08/04/21 Page 3 of 5




of Douglas County, Kansas, which is located within this District and Division. (See Petition,

attached hereto as part of Group Exhibit A.)

                    JURISDICTION IS PROPER UNDER 28 U.S.C. § 1331

        11.     District courts have original subject matter jurisdiction over all civil actions

arising under the laws of the United States, 28 U.S.C. § 1331, including claims brought under the

TCPA. Mims v. Arrow Fin. Servs., Inc., 565 U.S. 368, 376 (2012) (“Congress did not deprive

federal courts of federal-question jurisdiction over private TCPA suits.”). As the Supreme Court

held in Mims, “[b]ecause federal law creates the right of action and provides the rules of

decision, [Plaintiff’s] TCPA claim, in 28 U.S.C. § 1331’s words, plainly ‘aris[es] under’ the

‘laws . . . of the United States.’” Id. at 377.

        WHEREFORE, Assurance IQ, LLC prays that the State Court Action described above,

formerly pending in the District Court of Douglas County, Kansas, be removed to the United

States District Court for the District of Kansas, Kansas City Division.

                             DESIGNATION OF PLACE OF TRIAL

        Defendant, by and through its attorneys, pursuant to D. Kan. Rule 40.2, requests Kansas

City, Kansas as the location and place of trial.




                                                   3
       Case 2:21-cv-02344-JAR-TJJ Document 1 Filed 08/04/21 Page 4 of 5




Dated: August 4, 2021               Respectfully submitted,

                                    By:    /s/ Stephen R. McAllister
                                           Stephen R. McAllister       KS#15845
                                           Paul M. Flucke              KS#78538
                                           Betsey L. Lasister          KS#26404
                                           DENTONS US LLP
                                           4520 Main Street
                                           Suite 1100
                                           Kansas City, MO 64111-7700
                                           Phone: (816) 460-2400
                                           Fax: (816) 531-7545
                                           stephen.mcallister@dentons.com
                                           paul.flucke@dentons.com
                                           betsey.lasister@dentons.com
                                           Attorneys for Defendant




                                       4
        Case 2:21-cv-02344-JAR-TJJ Document 1 Filed 08/04/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a copy of the foregoing was served this 4th
day of August, 2021, via the Court’s electronic filing system and via First Class U.S. Mail,
postage prepaid, on the following:

Christopher E. Roberts
Butsch Roberts & Associates LLC
231 South Bemiston Avenue, Suite 260
Clayton, MO 63105

Counsel for Plaintiff

                                                   /s/ Stephen R. McAllister




                                               5
